 

Exhibit 10.3

 



FIRST AMENDMENT TO

 

EXECUTIVE AGREEMENT

 

THIS FIRST AMENDMENT TO EXECUTIVE AGREEMENT (“Amendment”) is entered into on
March 27, 2020 and effective on April 1, 2020 (the “Effective Date”) by and
between Penn National Gaming, Inc., a Pennsylvania corporation (the “Company”),
and Carl Sottosanti, an individual (“Executive”), with respect to the following
facts and circumstances:

 

RECITALS

 

The Company and Executive entered into an Executive Agreement on December 10,
2018 and effective as of December 13, 2018 (the “Agreement”).

 

The Company and Executive desire to amend the Agreement pursuant to the terms
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 

AMENDMENTS

 

1.                   As of the Effective Date, Section 1 of the Agreement (Term)
is hereby amended to add a new second paragraph to Section 1 (Term and
Compensation):

 

“Executive’s base salary shall be as follows: (i) $695,250 as base salary
beginning on January 1, 2020 until March 31, 2020 and (ii) $556,200 as base
salary effective on April 1, 2020 and thereafter; provided that the Compensation
Committee of the Company shall have discretion to restore or increase the base
salary during the term of this Agreement.”

 

2.                   As of the Effective Date, Section 4(a) of the Agreement
(Amount of Post-Employment Base Salary) and Section 4(b) of the Agreement
(Amount of Post-Employment Bonus) are hereby deleted in their entirety and
replaced with the following new Section 4(a) (Amount of Post-Employment Base
Salary) and new Section 4(b) of the Agreement (Amount of Post-Employment
Bonus): 

 

“(a)      Amount of Post-Employment Base Salary. Subject to Sections 4(d) and
21, the Company shall pay to Executive an amount equal to 18 months (the
“Severance Period”) of base salary at a rate equal to the greater of (i) the
base salary set forth in clause (i) of the second paragraph of Section 1 or (ii)
the base salary in effect on the date of Executive’s separation from service
(the “Termination Date”). Such amount shall be paid over the Severance Period in
accordance with the Company’s regular payroll procedures for similarly situated
executives following the Termination Date.

 

(b)       Amount of Post-Employment Bonus.  The Company shall pay to Executive
an amount equal to the product of 1.5 times the targeted amount of an annual
cash bonus, at the rate in effect on the Termination Date.   Such amount shall
be paid on the date such next bonus is paid to similarly situated executives
after the Termination Date.”

 



-1-

 

 

3.                   As of the Effective Date, Section 9(b) of the Agreement
(Payments) is hereby deleted in its entirety and replaced with the following new
Section 9(b) (Payments): 

 

“(b)      Payments.  In the event of a Change of Control, and either
(A) Executive’s employment is terminated without Cause within 12 months after
the effective date of the Change of Control or (B) Executive resigns from
employment for Post-COC Good Reason (as such term is defined in subsection
(f) below) within 12 months after the effective date of the Change of Control
(the effective date of such termination or resignation, the “Trigger Date”),
Executive shall be entitled to receive a cash payment in an amount equal to the
product of two times the sum of the Executive’s: (i) base salary which shall be
determined based on the greater of (a) the base salary set forth in set forth in
clause (i) of the second paragraph of Section 1 or (b) the base salary in effect
on the Termination Date and (ii) targeted amount of annual cash bonus, at the
rate in effect coincident with the Change of Control or the Trigger Date,
whichever is greater. Such payment shall be in lieu of any payment to which
Executive would be entitled under Section 4, provided that Executive shall also
be entitled to receive the benefits set forth in Section 4(c).”

 

4.                   Except as modified herein, all other terms of the Agreement
shall remain in full force and effect. In the event of a conflict between the
terms of the Agreement and this Amendment, the terms of this Amendment shall
apply. No modification may be made to the Agreement or this Amendment except in
writing and signed by both the Company and Executive.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 



-2-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

EXECUTIVE PENN NATIONAL GAMING, INC.

  

/s/ Carl Sottosanti   By: /s/ Jay A. Snowden Carl Sottosanti     Jay A. Snowden,
      President and Chief Executive Officer

  

-3-



 